DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 12 is withdrawn in view of the amendment filed 9 May 2022. 

Reasons for Allowance
Claims 19-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Shinmura is considered the closest prior art. Shinmura discloses a measuring tube (5; fig. 22) of a flowmeter guiding a medium along a longitudinal axis having  an inflow section (3), a measuring section (center section) and an outflow section (4) lying, one following the other, on the longitudinal axis, wherein the inflow section (3) has a cross section which decreases in the flow direction (inlet section 3 has a cross-section which decreases along flow path 2), wherein the measuring section (center section) has a constant cross section and is formed symmetrically with respect to a measuring section symmetry plane which runs parallel to the longitudinal axis (the center section has a constant cross-section and is formed symmetrically with respect to a measuring section symmetry plane; fig. 22), wherein the outflow section (4) has a cross section which increases in the flow direction (outlet section 4 has a cross-section which increases along flow path 2), and wherein the outflow section (4) is formed at least partially asymmetrically with respect to the measuring section symmetry plane (outlet section 4 has a shape that is asymmetrical with respect to the measuring section symmetry plane; fig. 22). However, Shinmura is silent on a step-shaped elevation or a bulge that reduces the cross-section in the outflow section. Shinmura is also silent on the asymmetry formed by an insert element arranged in the outflow section. Therefore, Shinmura does not disclose or suggest “wherein the asymmetry is formed by a step-shaped elevation that reduces the cross section in the outflow section” in combination with the remaining claim elements as recited in claims 19-25. Also, Shinmura does not disclose or suggest “wherein the asymmetry is formed by a bulge reducing the cross section in the outflow section” in combination with the remaining claim elements as recited in claims 26-31. Lastly, Shinmura does not disclose or suggest “wherein the asymmetry is formed by arranging an insert element in the outflow section” in combination with the remaining claim elements as recited in claims 32-36.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852